DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
This Office action is in response to amendment/reconsideration filed on 09/29/2022, the amendments have been considered. Claims 1, 2, 8, and 15 have been amended. Claims 1-20 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anurag Aggrawal et al (US 20160323333 A1), hereinafter “Aggrawal” in view of Sami Siddique et al (US 20180352303 A1), hereinafter “Siddique”, and in further view of Amit Fulay et al (US 9723242 B1), hereinafter “Fulay”.

Regarding Claim 1, Aggrawal discloses a system comprising:
one or more computer processors (Aggrawal, Paragraph 0002, processor);
one or more computer memories (Aggrawal, Paragraph 0110, memory);
one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations for providing a user interface on a client device of a user (Aggrawal, Paragraphs 0021, 0047, virtual meeting space), the operations comprising:
based on a receiving of a notification from a live event broadcasting platform that the user has successfully registered to attend a live event, communicating a live video feed of the user to the live event broadcasting platform, the video feed captured by a video camera connected to the client device of the user (Aggrawal, Paragraph 0037, user interface included camera that is used to generate gesture inputs. Paragraph 0041, electronic meeting includes services provided by a service provider (e.g., Cisco Webex, GoToMeeting, etc.). Paragraph 0047, participant detection module detects if a participant registers to participate in an electronic meeting using at least one user device. After the participant detection module detects registration (i.e., notification of user registration), the user is presented the content of the electronic meeting).

However, Aggrawal fails to explicitly disclose based on a receiving of a notification from the live event broadcasting platform that the live video feed of the user has been selected for integration into a virtual seat comprising one or more display screens in a venue of the live event during a broadcasting of the live event, causing a notification to be presented in real time in the user interface, the notification notifying the user of the selection of the live video feed of the user; and based on a notification from the live event broadcasting platform that the live video feed of the user has been integrated into the broadcasting of the live event, causing the user interface to be updated in real time to reflect the integrating of the live video feed of the user into the broadcasting of the live event.

Siddique, from the same or similar field of endeavor, discloses based on a receiving of a notification from the live event broadcasting platform that the live video feed of the user has been selected for integration into a virtual seat comprising one or more display screens in a venue of the live event during a broadcasting of the live event, causing a notification to be presented in real time in the user interface, the notification notifying the user of the selection of the live video feed of the user (Siddique, Paragraph 0055, users register with the system in order to generate a user profile. Paragraph 0119, selecting an interactive experience to join. Paragraph 0122, live videos, images, avatars, virtual/augmented/mixed reality representations of selected participants are shown in the participant status area. Paragraph 0136, moderator selects individuals from a list in order to push them directly to the stage.).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggrawal in view of Siddique in order to further modify the method of customizable reproduction of electronic meetings from the teachings of Aggrawal with the method of providing mass user participation in an interactive experience incorporating streamed audio and video data from the teachings of Siddique.

One of ordinary skill in the art would have been motivated because by having the users register with the system, they can be added to the interactive experience and participate with other users within the interactive experience (Siddique – Paragraphs 0055, 0122-0123).

Fulay, from the same or similar field of endeavor, discloses based on a receiving of a notification from the live event broadcasting platform that the live video feed of the user has been selected for integration into a broadcasting of the live event, causing a notification to be presented in real time in the user interface, the notification notifying the user of the selection of the live video feed of the user (Fulay, Fig 3, Col 5, lines 42-54, some users are selected to participate in the videoconference);
and based on a notification from the live event broadcasting platform that the live video feed of the user has been integrated into the broadcasting of the live event, causing the user interface to be updated in real time to reflect the integrating of the live video feed of the user into the broadcasting of the live event (Fulay, Fig 3, Col 5, lines 42-54, videoconference is provided to selected users that were selected to participate in the videoconference).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggrawal in view of Siddique and in further view of Fulay in order to further modify the method of customizable reproduction of electronic meetings from the teachings of Aggrawal and the method of providing mass user participation in an interactive experience incorporating streamed audio and video data from the teachings of Siddique with the method of syncing a video feed of a video conference with one or more viewer applications from the teachings of Fulay.

One of ordinary skill in the art would have been motivated because the users that were not participating in the conference will be able to receive specific portions of the video conference and thus will not miss the contents of the video conference (Fulay– Col 1, lines 23-35, Col 3, lines 3-18).

Regarding Claim 2, the combination of Aggrawal, Siddique, and Fulay disclose the system of claim 1 above, where Siddique further discloses wherein the causing of the user interface to be updated in real time to reflect the integrating includes indicating a location within the venue at which the Attorney Docket No. 5037.003US142live video feed of the user has been integrated into the broadcasting of the live event in relation to locations within the venue at which other live video feeds of other users have been integrated into the broadcasting of the live event (Siddique, Paragraph 0119, interface comprises a presentation area for providing video streams of hosts and presenters on stage. Paragraphs 0128-0129, user is added to the stage area to appear on stage).

Regarding Claim 3, the combination of Aggrawal, Siddique, and Fulay disclose the system of claim 1 above, where Aggrawal further discloses wherein the user interface further includes a lobby area, the lobby area being configured to present information pertaining to one or more additional users that have successfully registered to attend the live event (Aggrawal, Paragraph 0047, after registering, participants enter a virtual meeting room of a host. Participant detection module determines a unique identifier that is to correspond to a participant with respect to a given electronic meeting. Paragraph 0077, user interface for reproduction of electronic meeting. User interface includes names of participants),
and wherein the operations further comprise, based on a notification from the live event broadcasting platform that a live video feed of one of the one or more additional users has been integrated into the broadcasting of the live event, causing the user interface to be updated in real time to reflect the integrating of the live video feed of the one of the one or more additional users (Aggrawal, Paragraph 0088, content from multiple participants is obtained during an electronic meeting, wherein content includes audio or video from participants).

Regarding Claim 4, the combination of Aggrawal, Siddique, and Fulay disclose the system of claim 1 above, where Aggrawal further discloses the operations further comprising:
based on a receiving of a notification from the live event platform that the live video feed of the user is being featured in the broadcasting of the live event, causing the user interface to be updated in real time to reflect the featuring of the user in the broadcasting of the live event (Aggrawal, Paragraph 0037, user interface included camera that is used to generate gesture inputs. Paragraph 0041, electronic meeting includes services provided by a service provider (e.g., Cisco Webex, GoToMeeting, etc.). Paragraph 0047, participant detection module detects if a participant registers to participate in an electronic meeting using at least one user device).


Regarding Claim 7, the combination of Aggrawal, Siddique, and Fulay disclose the system of claim 3 above, where Aggrawal further discloses wherein the lobby area is configurable by the user to restrict access to the lobby area to one or more friends of the user who have successfully registered for the live event (Aggrawal, Paragraph 0045, host has the ability to send invites to an electronic meeting, ability to control an electronic meeting, etc.).


Claim 8 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.


Claim 15 carries similar limitations as discussed with regards to Claims 1 and 8 above and therefore is rejected for the same reason.


Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims  2 and 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims  3 and 10 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims  4 and 11 above. Therefore it is rejected under the same rationale.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aggrawal and in view of Siddique and Fulay, as applied to claims 1, 8, and 15 above, and in further view of Frank C. Christofferson et el (US 6807563 B1), hereinafter “Christofferson”.

Regarding Claim 5, the combination of Aggrawal, Siddique, and Fulay disclose the system of claim 1 above.

However, the combination of Aggrawal, Siddique, and Fulay fail to explicitly disclose the operations further comprising: based on a receiving of a notification from the live event broadcast platform that the live video feed of the user has been soft-kicked or hard-kicked from the broadcasting, causing the user interface to be updated to reflect the soft-kicking or the hard-kicking, the updating including providing an indication of a reason for the soft-kicking or the hard-kicking.

Christofferson, from the same or similar field of endeavor, discloses the operations further comprising:
based on a receiving of a notification from the live event broadcast platform that the live video feed of the user has been soft-kicked or hard-kicked from the broadcasting, causing the user interface to be updated to reflect the soft-kicking or the hard-kicking (Christofferson, Col 5, lines 66-67 – Col 6, lines 1-19, words/sentences are extracted and tested against a trigger criteria, wherein the trigger criteria includes a list of obscene/age-inappropriate words),
the updating including providing an indication of a reason for the soft-kicking or the hard-kicking (Christofferson, Col 5, lines 66-67 – Col 6, lines 1-19, notifying and deleting a user from the conference based on the trigger criteria, depending on the configuration of the trigger database and/or that participant station’s profile).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggrawal in view of Siddique and Fulay and in further view of Christofferson in order to further modify the method of customizable reproduction of electronic meetings from the teachings of Aggrawal with the method of providing mass user participation in an interactive experience incorporating streamed audio and video data from the teachings of Siddique and the method of syncing a video feed of a video conference with one or more viewer applications from the teachings of Fulay with the method of controlling a media conference arrangement through a distributed automatic control network from the teachings of Christofferson.
One of ordinary skill in the art would have been motivated in order to automatically control the media conference based on the conferee’s actions (Christofferson – Col 1, lines 45-52, Col 5, lines 42-65).

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claims 5 and 12 above. Therefore it is rejected under the same rationale.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggrawal and in view of Siddique and Fulay, as applied to claims 1, 8, and 15 above, and in further view of Ari Bader-Natal et el (US 20180375676 A1), hereinafter “Bader-Natal”.

Regarding Claim 6, the combination of Aggrawal, Siddique, and Fulay disclose the system of claim 1 above.
However, the combination of Aggrawal, Siddique, and Fulay fail to explicitly disclose the operations further comprising: based on a receiving of a notification from the live event broadcast platform that the live video feed of the user has been moved to a new location within the broadcasting, causing the user interface to be updated to reflect the moving, the notifying updating including providing an indication of the new location.

Bader-Natal, from the same or similar field of endeavor, discloses the operations further comprising:
based on a receiving of a notification from the live event broadcast platform that the live video feed of the user has been moved to a new location within the broadcasting, causing the user interface to be updated to reflect the moving, the notifying updating including providing an indication of the new location (Bader-Natal, Paragraph 0084, synchronizing local state change of each participant that is in the speaker queue. Paragraphs 0077, 0085, 0091, video of the current speaker of the virtual conference is displayed within the current speaker position of the GUI (i.e., in front of the screen), while the other participants are displayed in another area. Once the participant is finished speaking, the participant is removed from the speaker queue). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggrawal in view of Siddique and Fulay and in further view of Bader-Natal in order to further modify the method of customizable reproduction of electronic meetings from the teachings of Aggrawal with the method of providing mass user participation in an interactive experience incorporating streamed audio and video data from the teachings of Siddique and the method of syncing a video feed of a video conference with one or more viewer applications from the teachings of Fulay with the method of scalable, interactive virtual conferencing from the teachings of Bader-Natal.

One of ordinary skill in the art would have been motivated in order because by having only the video of the speaker at a higher quality video, then this would significantly reduce the bandwidth requirements of the system (Bader-Natal –Paragraph 0077).

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claims 6 and 13 above. Therefore it is rejected under the same rationale.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446